Exhibit 10.36

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of June
28, 2018, is entered into by and among EXTREME NETWORKS, INC., a Delaware
corporation (the “Borrower”), ENTERASYS NETWORKS, INC., a Delaware corporation
(“Enterasys”), the several banks and other financial institutions or entities
party hereto (each a “Lender” and, collectively, the “Lenders”), and BANK OF
MONTREAL (“BMO), as administrative and collateral agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement (defined below) and used herein shall have the respective
meanings given to such terms in the Credit Agreement.

RECITALS

A.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of May 1, 2018 (as amended, restated, amended
and restated, supplemented, restructured or otherwise modified prior to the date
hereof, the “Credit Agreement”).

B.The Borrower has requested that the Administrative Agent and the Lenders party
hereto agree to amend the Credit Agreement in the manner described in Section 1
hereof.

C.The Administrative Agent and the Lenders party hereto have agreed to so amend
the Credit Agreement upon the terms and conditions set forth herein.

ACCORDINGLY, subject to the satisfaction of the conditions to effectiveness
described in Section 2 of this Agreement, the parties hereto hereby agree as
follows:

AGREEMENT

SECTION 1Amendments.  

(a)The definition of “Irish Intellectual Property License” shall be amended and
restated to read in its entirety as follows:

““Irish Intellectual Property License”: the licensing of Intellectual Property
solely in jurisdictions outside of the United States by the Borrower to Extreme
Networks Ireland Holding Limited on terms and conditions approved by the
Administrative Agent, including that such license shall be (i) subject and
subordinate to the security interest granted to the Administrative Agent under
the Loan Documents, (ii) terminable upon an Event of Default at the direction of
the Administrative Agent, and (iii) enforceable by the Administrative Agent as a
intended third-party beneficiary (such approval not to be unreasonably withheld,
delayed or conditioned; provided that it shall be deemed reasonable for the
Administrative Agent to withhold, delay or condition such approval to the extent
such license or the proposed terms thereof materially adversely affect the value
of the Collateral, the security interest in the Collateral granted under the
Loan Documents, or the Administrative Agent’s rights and remedies under the Loan
Documents).”

(b)Section 7.2 of the Credit Agreement shall be amended by amending and
restating clause (q) thereof to read in its entirety as follows

“(q)Indebtedness incurred on or after the Closing Date by (i) any Subsidiary
(including any Foreign Subsidiary) that is not a Loan Party and owing to a Loan
Party; provided that no Indebtedness incurred at any time in reliance on this
clause (q)(i) shall cause the Foreign Investment Limit in effect at such time to
be exceeded and (ii) Extreme Networks Ireland Holding Limited pursuant to (A)
the Loan

 

--------------------------------------------------------------------------------

 

Agreement, dated as of June 28, 2018, by and between Extreme Networks Ireland
Limited and Extreme Networks Ireland Holding Limited in an aggregate principal
amount not to exceed $85,000,000 and (B) the Platform Contribution License
Agreement, dated as of June 28, 2018, by and between Extreme Networks, Inc. and
Extreme Networks Ireland Holding Limited in an aggregate principal amount not to
exceed $23,000,000.”

(c)Section 7.6 of the Credit Agreement shall be amended by amending and
restating clause (i) thereof to read in its entirety as follows:

“(i)Restricted Payments made on or after the Closing Date by (i) any Loan Party
to any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party;
provided that no Restricted Payment made at any time in reliance on this clause
(i)(i) shall cause the Foreign Investment Limit in effect at such time to be
exceeded and (ii) any Subsidiary (including any Foreign Subsidiary) that is not
a Loan Party to any Subsidiary (including any Foreign Subsidiary) that is not a
Loan Party constituting payments in respect of intercompany Indebtedness
permitted by Section 7.2(q)(ii).”

(d)Section 7.7 of the Credit Agreement shall be amended by amending and
restating clause (q) thereof to read in its entirety as follows:

“(q)Investments made on or after the Closing Date by (i) any Loan Party in any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party; provided
that no Investment made at any time in reliance on this clause (q)(i) shall
cause the Foreign Investment Limit in effect at such time to be exceeded and
(ii) Extreme Networks Ireland Holding Limited in Extreme Networks Ireland Ops
Limited in connection with the Irish Intellectual Property License in an
aggregate amount not to exceed $1,000,000.”

(e)Section 7.10 of the Credit Agreement shall be amended by (i) deleting the
“and” appearing at the end of clause (c) thereof, (ii) replacing the “.”
appearing at the end of clause (d) thereof with “; and” and (iii) inserting the
following as a new clause (e) immediately thereafter:

“(e) one in connection with the Irish Intellectual Property License on or prior
to June 30, 2018 (or such later date as is agreed by the Administrative Agent in
its sole discretion).”

(f)Section 7.19 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“7.19Amendments to Organizational Agreements, Material Contracts and Irish
Intellectual Property License Documents.  (a) Materially amend or permit any
material amendments to any Loan Party’s organizational documents (i) if such
amendment would be adverse to the Administrative Agent or the Lenders in any
material respect, and (ii) without giving the Administrative Agent five Business
Days’ prior written notice of such amendment; (b) amend or permit any amendments
to, or terminate or waive any provision of, any material Contractual Obligation
if such amendment, termination, or waiver could reasonably be expected to result
in a Material Adverse Effect; or (c) (i) amend or permit any amendments to, or
terminate or waive any provision of, any contract, license, document or other
agreement entered into in connection with the Irish Intellectual Property
License if such amendment, termination or waiver would be adverse to the
Administrative Agent or the Lenders or (ii) assign to, or consent to the
assignment to, any Person that is not an Affiliate (other than the
Administrative Agent) of any such contract, license, document or agreement.”

SECTION 2Conditions Precedent to Effectiveness.  The effectiveness of Section 1
of this Agreement shall be subject to the prior satisfaction of each of the
following conditions precedent (the first date on which all such conditions
shall be satisfied or waived, the “Effective Date”):

 

--------------------------------------------------------------------------------

 

(a)Executed Agreement. The Administrative Agent shall have received from the
Borrower, Enterasys and the Lenders constituting the Required Lenders a duly
executed counterpart of this Agreement.

(b)Costs and Expenses. The Borrower shall have paid all costs and expenses of
the Administrative Agent then due in accordance with Section 6(d) hereof and
Section 10.5(a) of the Credit Agreement, to the extent such costs and expenses
have been invoiced to the Borrower prior to the Effective Date.

(c)Representation and Warranties; No Default.  On the Effective Date, after
giving effect to this Agreement, (i) the representations and warranties
contained in Section 3 of this Agreement shall be true and correct and (ii) no
Default or Event of Default shall have occurred and be continuing.

SECTION 3Representations and Warranties.  Each of the Borrower and Enterasys
hereby represents and warrants to the Administrative Agent and the Lenders that:

(a)no Default or Event of Default exists immediately before, and that no Default
or Event of Default exists immediately after, giving effect to the amendments
contemplated by Section 1 hereof;

(b)the execution, delivery, and performance by the Borrower and Enterasys of
this Agreement have been duly authorized by all necessary corporate action on
the part of the Borrower and Enterasys, as applicable, and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable;

(c)this Agreement and the other Loan Documents constitute the legal, valid, and
binding obligations of each of the Borrower and Enterasys party hereto or
thereto, and are enforceable against each such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law); and

(d)each of the representations and warranties made by each of the Borrower and
Enterasys in or pursuant to any Loan Document (after giving effect to the
amendment to the Credit Agreement contemplated by this Agreement) (i) that is
qualified by materiality is true and correct, and (ii) that is not qualified by
materiality, is true and correct in all material respects, in each case, on and
as of the date hereof, except to the extent that any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects or in all
respects, as required, as of such earlier date.

SECTION 4Reaffirmation.  

(a)Validity of Obligations.  The Borrower acknowledges and agrees that, both
before and after giving effect to this Agreement, the Borrower is indebted to
the Lenders for the Obligations, without defense, counterclaim or offset of any
kind and the Borrower hereby ratifies and reaffirms the validity, enforceability
and binding nature of such Obligations.

(b)Validity of Liens and Loan Documents.  Each of the Borrower and Enterasys
hereby agrees and confirms that the Credit Agreement and each other Loan
Document constitutes a legal, valid, and binding obligation of the Borrower and
Enterasys, in each case, to the extent party to such Loan Document, enforceable
against the Borrower and Enterasys in accordance with its terms.  Each of the
Borrower and Enterasys hereby ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
Liens and security interests granted to the Administrative Agent for the benefit
of

 

--------------------------------------------------------------------------------

 

the Secured Parties to secure any of the Obligations by the Borrower or
Enterasys pursuant to the Loan Documents to which any of the Borrower or
Enterasys is a party and hereby confirms and agrees that notwithstanding the
effectiveness of this Agreement, and except as expressly amended by this
Agreement, each such Loan Document is, and shall continue to be, in full force
and effect and each is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of this Agreement, each reference in the
Loan  Documents to the “Credit Agreement”, “thereunder”, “thereof” (and each
reference in the Credit Agreement to this “Agreement”, “hereunder” or “hereof”)
or words of like import shall mean and be a reference to the Credit Agreement as
amended by this Agreement.

SECTION 5Miscellaneous.

(a)Credit Agreement Otherwise Not Affected. Except as expressly contemplated
hereby, the Credit Agreement shall remain unchanged and in full force and effect
and is hereby ratified and confirmed in all respects. The Administrative Agent’s
and the Lenders’ execution and delivery of, or acceptance of, this Agreement
shall not be deemed to create a course of dealing or otherwise to create any
express or implied duty by the Administrative Agent or any Lender to provide any
other or further amendments under the same or similar circumstances in the
future.

(b)No Reliance. The Borrower hereby acknowledges and confirms to the
Administrative Agent and the Lenders that it is executing this Agreement on the
basis of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

(c)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and to the benefit of their respective successors and
assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Agreement.

(d)Costs and Expenses. The Borrower hereby agrees to pay to the Administrative
Agent on demand the reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, and the reasonable and documented out-of-pocket
fees and disbursements of counsel to the Administrative Agent, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any other documents to be delivered herewith.

(e)Governing Law. This Agreement, the other Loan Documents and any claims,
controversy, dispute or causes of actions arising therefrom (whether in contract
or tort or otherwise) shall be construed in accordance with and governed by the
law of the State of New York. This Section 6(e) shall survive the Discharge of
Obligations. This Agreement is subject to the provisions of Section 10.14 of the
Credit Agreement relating to submission to jurisdiction, jury trial waiver and
judicial reference, which provisions are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

(f)Complete Agreement; Amendments. This Agreement, together with the Credit
Agreement and the other Loan Documents, contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein
and therein. This Agreement supersedes all prior drafts and communications with
respect hereto and may not be amended except in accordance with the provisions
of Section 10.1 of the Credit Agreement.

(g)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any

 

--------------------------------------------------------------------------------

 

jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

(h)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by PDF, facsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this Agreement.

(i)Interpretation. This Agreement is the result of negotiations between and has
been reviewed by respective counsel to the Borrower and Enterasys and is the
product of all parties hereto. Accordingly, this Agreement shall not be
construed against any party merely because of its involvement in the preparation
hereof.

(j)Loan Document. This Agreement shall constitute a Loan Document.

[remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EXTREME NETWORKS, INC., as Borrower

By:

/s/ B. DREW DAVIES

 

Name:B/ Drew Davies

 

Title:Chief Financial Officer

 

 

 

 

ENTERASYS NETWORKS, INC.

By:

/S/ KATY MOTIEY

 

Name:Katy Motiey

 

Title:Chief Administrative Officer

 

 






 

--------------------------------------------------------------------------------

 


BANK OF MONTREAL, as Administrative Agent

By:

/s/ MICHAEL KUS

 

Name:Michael Kus

 

Title:Managing Director

 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as Lender

By:

/s/ MICHAEL KUS

 

Name:Michael Kus

 

Title:Managing Kirector

 

 

 

 



 

--------------------------------------------------------------------------------

 

JP Morgan Chase Bank, N.A, as Lender

By:

/s/ ELEFTHEVIOS KARSOS

 

Name:Elefthevios Karsos

 

Title:Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Bank of America, N.A, as Lender

By:

/s/ ERIC ENBERG

 

Name:Eric Enberg

 

Title:Vice President

 

 

 

 